DETAILED ACTION
This action is in response to Applicant’s response filed December 16, 2021 and telephonic authorization given on January 12, 2022 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-3, 5-12, 21-23 and 25-29 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Saalini V. Sekar (Reg. No. 77,928) on January 12, 2022.
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
(Currently Amended) A method comprising: 
for a respective garbage collection value of a set of garbage collection values, performing a garbage collection operation associated with a memory slot comprising:
determining that a shared status is not indicated when the respective garbage collection value indicates a poisoned status and a reference count value associated with the memory slot is zero, wherein the poisoned status indicates that the memory slot is no longer accessible for share operations and the reference count value indicates a number of threads that are accessing the memory slot;
responsive to determining that a shared status is not indicated, attempting to successfully clear an associated collection map value in a collection map, wherein successfully clearing the associated collection map value includes setting the associated collection map value to a value that no longer indicates that the memory slot is ready for garbage collection; and
responsive to successfully clearing the associated collection map value in the collection map, clearing the poisoned status of the respective garbage collection value, 
wherein clearing the respective garbage collection value includes setting the respective garbage collection value to a reset value that indicates that the memory slot is ready to be re-used to store a new value.
(Previously Presented) The method of claim 1, wherein the respective garbage collection value is stored as one or more bits of the reference count value stored as an integer.

(Original) The method of claim 1, further comprising:
responsive to successfully clearing the associated collection map value in the collection map, re-determining whether a shared status is indicated based on the respective garbage collection value,
wherein setting the respective garbage collection value to a reset status is further responsive to the re-determination that the shared status is not indicated.

(Canceled)

(Original) The method of claim 1, wherein attempting to clear the associated collection map value in the collection map includes clearing the associated collection map value as an atomic operation.

(Original) The method of claim 1, wherein the garbage collection operation is performed for each respective garbage collection value in the set of garbage collection values. 

(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, causes the one or more processors to:
for each respective garbage collection value of a set of garbage collection values, wherein the each respective garbage collection value is associated with a memory slot:
determine that a shared status is not indicated when the respective garbage collection value indicates a poisoned status and a reference count value associated with the memory slot is zero, wherein the poisoned status indicates that the memory slot is no longer accessible for share operations and the reference count value indicates a number of threads that are accessing the memory slot;
responsive to determining that a shared status is not indicated, attempt to successfully clear an associated value in a collection map, wherein successfully clearing the associated collection map value includes setting the associated collection map value to a value that no longer indicates that the memory slot is ready for garbage collection; and
responsive to successfully clearing the associated value in the collection map, clearing the respective garbage collection value, 
wherein clearing the respective garbage collection value includes setting the respective garbage collection value to a reset value that indicates that the memory slot is ready to be re-used to store a new value.

(Original) The system of claim 7, wherein the instructions further cause the one or more processors to:
responsive to successfully clearing the associated value in the collection map, re-determine whether the shared status is indicated,
wherein clearing the respective garbage collection value is further responsive to re-determining that the shared status is not indicated. 

(Original) The system of claim 8, wherein the instructions further cause the one or more processors to:
responsive to the re-determined respective garbage collection value indicating a shared status, replace the associated value in the collection map.

 (Original) The system of claim 7, wherein the instructions further cause the one or more processors to:
responsive to failing to clear the associated value in the collection map, skip the respective garbage collection value and continue to a next respective garbage collection value in the set of garbage collection values. 

 (Original) The system of claim 7, wherein attempting to clear the associated value is performed as an atomic operation.

 (Original) The system of claim 7, wherein the set of garbage collection values include at least one garbage collection value indicating a poisoned status. 

13 – 20. (Canceled)

21.	(Currently Amended) The method of claim 1, wherein the poisoned status caps the reference count value such that the reference count value s until the memory slot is reclaimed using the garbage collection operation.

22.	(Previously Presented) The method of claim 1, wherein the memory slot is part of a storage array.

23.	(Previously Presented) The method of claim 22, wherein the collection map is implemented as a bitmap with each bit being associated with a different memory slot in the storage array.

24.	(Canceled)

25.	(Previously Presented) The method of claim 1, wherein respective garbage collection value is stored as high-order bits of the reference count value.

26.	(Currently Amended) The system of claim 7, wherein the poisoned status caps the reference count value such that the reference count value s until the memory slot is reclaimed using the garbage collection operation.

27.	(Previously Presented) The system of claim 7, wherein the memory slot is part of a storage array.

28.	(Previously Presented) The system of claim 27, wherein the collection map is implemented as a bitmap with each bit being associated with a different memory slot in the storage array.


29.	(New) The system of claim 7, wherein respective garbage collection value is stored as high-order bits of the reference count value.
Allowable Subject Matter
Claims 1-3, 5-12, 21-23 and 25-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Atkisson et al. (US 2012/0221774 A1) teach a garbage collection or grooming process recovers the physical capacity of the invalid data in the log, as new data is appended to the log-based writing structure, previously used physical capacity is reused in a circular, infinite manner. The solid-state storage elements within each row share one of the independent I/O buses across each solid-state storage element in parallel so that all banks are accessed simultaneously, a sequential or serial access wherein commands and/or data are sent individually one after the other. Mapping structure, maps logical addresses of the cache to locations on physical storage media of the cache, the read pool of the cache ([0017], [0065], [0104]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “responsive to determining that a shared status is not indicated, attempting to successfully clear an associated collection map value in a collection map, wherein successfully clearing the associated collection map value includes setting the associated collection map value to a value that no longer indicates that the memory slot is ready for garbage collection; wherein clearing the respective garbage collection value includes setting the respective garbage collection value to a reset value that indicates that the memory slot is ready to be re-used to store a new value” and similarly independent claim 7.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schreter (US 2014/0237004 A1) describe in a garbage collection if the first element is enqueued and element present flag was not set, it will simply do the GC immediately. If at the end of GC some other thread enqueued an element, it will execute GC on behalf of that thread. A second internal data object is installed in an anchor object and the first garbage collection object is passed to a garbage collection process so that space used by the first garbage collection object in a database can be reused ([0005], [0039]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154      
01/14/22